DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/28/2021 has been entered.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information 
Claims 1, 8,11, 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, 12, 16 and 19 of U.S. Patent No. 11,025,966. Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,025,966. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1)

 
Current Application
Patent 11,025,966
Claims 1, 2, 6-8, 11, 16 and 18: An apparatus comprising: at least one memory; computer readable 




Claim 19: The computer readable storage device or storage disk of claim 16, wherein the instructions, when executed, further cause the at least one processor to smooth the interval sums prior to identification of the second peaks.
Claim 7: The apparatus of claim 1, wherein the signature is a first signature and the at least one processor is to: perform a comparison of the first signature to a reference media signature; and identify media content associated N\ th the media signal based on the comparison.
Claims 12 and 17. The computer readable storage device or storage disk of claim 16, wherein the instructions, when executed, further cause the at least one processor to generate an index based on a comparison of the waveform signature generated to identify the media signal and a reference .


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lee (USPPGPub N 20060195861, referred to as Lee).
Regarding claims 1 and 11:
An apparatus comprising: 
Lee at least one memory, (Lee, Fig. 9/item 904); 
Lee computer readable instructions, (Lee, Fig. 9/item 916); and 
at least one processor to execute the instructions to: 
Lee identify intervals in a media signal, (Lee, calculate time intervals between a plurality of those signal features to generate signatures, abstract); 

Lee teaches identify second peaks based on the interval sums, (Lee, Fig. 8/item 812); and 
Lee teaches generate a signature representative of the media signal based on the second peaks, (Lee, the time difference between a first peak and a second peak (e.g., t1) is calculated and stored. Next, the time difference between the second peak and a third peak is calculated (e.g., t2) and stored, [0072], Fig. 13).
Regarding claims 2 and 12:
Lee teaches the apparatus of claim 1, wherein the at least one processor is to: 
Lee teaches detect a first zero crossing in the first interval, (Lee, Fig. 8/item 814); 
Lee teaches detect a second zero crossing in the first interval, (Lee, Fig. 8/item 816); and 

Regarding claims 3 and 12:
Lee teaches the apparatus of claim 2, wherein the at least one processor is to: determine an expiration time of the first interval; detect a third zero crossing in the first interval prior to the expiration time of the first interval; sum the magnitudes of the first peaks that occur between (a) the first zero crossing and the second zero crossing and (b) the second zero crossing and the third zero crossing to generate the first interval sum- and when the first interval has expired, determine a second interval sum for a second interval of the media signal, (Lee, Fig. 12, [0071).
Regarding claim 6:
Lee teaches the apparatus of claim 1, wherein the at least one processor is to: generate a curve based on the interval sums- smooth the curve, and detect the second peaks in the smoothed curve, (Lee, Figs. 10, 13, [0067], [0072]).
Regarding claim 7:


Regarding claim 8:
Lee teaches a computer readable storage device comprising computer readable instructions that, when executed, cause at least one processor to at least: identify intervals in a media signal; detect first peaks in respective ones of the intervals; sum magnitudes of the first peaks to generate interval sums for the respective ones of the intervals; generate a curve based on the interval sums; detect second peaks in the curve; and generate a signature for the media signal based on the second peaks in the curve, (Lee, [0066], [0071], Figs. 12, 13).
Regarding claim 9:
Lee teaches the computer readable storage device of claim 8, wherein the instructions, when executed, cause the at least one processor to perform a comparison of the signature to a reference media signature to identify 
Regarding claim 10:
Lee teaches the computer readable storage device of claim 8, wherein the instructions, when executed, cause the at least one processor to detect the first peaks that occur between zero crossings in the respective ones of the intervals, (Lee, the summer 1010 may sum a plurality of peak magnitudes (absolute values) occurring within a predetermined number of samples, [0066], Figs. 8, 10, 12).
Allowable Subject Matter
4.	Claims 16-20 are allowed over the cited prior art. 
Claims 4-5, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/JIVKA A RABOVIANSKI/         Primary Examiner, Art Unit 2426                                                                                                                                                                                                        March 4, 2022